In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from (1) a decision of the Supreme Court, Westchester County (DiFede, J.H.O.), dated January 17, 1989, and (2) so much of an order of the same court dated February 28, 1989, as (i) refused to reopen the matrimonial proceedings, (ii) adhered to its original determination as to custody and visitation, (iii) directed the defendant to pay the principal sum of $9,200 representing arrears in child support, and (iv) awarded the plaintiff $3,500 in counsel fees.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision; and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
As the defendant failed to proffer any evidence of changed circumstances which would warrant the modification of the original judgment of divorce with regard to custody and/or visitation, we find that the court properly adhered to its original determination.
We have examined the defendant’s remaining contentions and conclude that they are either untimely raised (see, CPLR 4404, 4405), or are wholly lacking in merit. Mangano, P. J., Fiber, O’Brien and Ritter, JJ., concur.